770 F.2d 168
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JEFF WALKER, PLAINTIFF-APPELLANT,v.NORMAN E. LEWIS, JR.; JESSIE POTTS; STATE OF TENNESSEE; JACKFRAZIER; TOMMY ALLEN; OLIVER WHITE; JERRY SMITH; KEN SMITH;RONALD MCGEE; NOBLE RAY; L.E. FENTRESS; STATE OF KENTUCKY;ALSO KNOWN AS COMMONWEALTH OF KENTUCKY, DEFENDANTS-APPELLEES.
NO. 84-5535
United States Court of Appeals, Sixth Circuit.
7/11/85

W.D.Ky.
APPEAL DISMISSED
ORDER
BEFORE:  MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the district court dismissed six of the twelve defendants by order entered April 30, 1984.  Appellant appealed from that order.  The April 30, 1984, order disposed of fewer than all the parties involved in the action.  The district court did not expressly determine that there is no just reason for delay and did not direct entry of a final judgment pursuant to Rule 54(b), Federal Rules of Civil Procedure.  Therefore, the order appealed is not final and appealable.  McIntyre v. First National Bank of Cincinnati, 585 F.2d 190 (6th Cir. 1978); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976); Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir. 1973).  The final decision of the district court has not been entered during the pendency of this appeal; therefore, this Court lacks jurisdiction.  Gillis v. Department of Health and Human Services, 759 F.2d 565 (6th Cir. 1985).


3
It is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.